Citation Nr: 0005878	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-01 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disorder, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently rated as 20 
percent disabling.

3.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law



WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and D.C.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to April 
1962 and from April 1962 to June 1981.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

An April 1998 Board decision denied increased ratings for a 
left knee disorder and degenerative disc disease of the 
lumbar spine.  That decision remanded claims for service 
connection for a right knee disability and for a total rating 
for compensation based on individual unemployability (TDIU).

In December 1998, the Board denied service connection for a 
right knee disability and the TDIU claim.

Pursuant to a Joint motion for Remand, the United States 
Court of Veterans Appeals (now United States Court of Appeals 
for Veterans Claims) (hereinafter "the Court") vacated the 
Board's April 1998 decision which had denied claims for 
increased ratings for a left knee disorder and degenerative 
disc disease of the lumbar spine.  The ratings of those 
individual disabilities are inextricably intertwined with the 
veteran's claim for TDIU.  Therefore, in January 1999, the 
Board vacated the December 1998 decision which had denied 
TDIU.  

Thereafter, in May 1999, the Board remanded the issues to the 
RO for further development and readjudication, pursuant to 
the Order of the Court and the Joint Motion for Remand.  As 
the evaluation for the veteran's service-connected left knee 
disorder had been reduced during the course of the veteran's 
appeal, the issue of entitlement to restoration of the prior 
assigned 20 percent rating was also remanded.  

The RO, by rating decision dated July 1999, granted 
restoration of the 20 percent evaluation for the service-
connected left knee disorder; however, it continued to deny 
the veteran's claims for an increased rating in excess of 20 
percent for the left knee disorder; an increased rating in 
excess of 20 percent for the lumbar spine disorder; and a 
TDIU.  The case has now once again been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  Residuals of left knee injury with traumatic arthritis is 
manifested by subjective complaints of pain, and no more than 
moderate functional impairment, with no objective evidence of 
instability.

2.  Degenerative disc disease of the lumbosacral spine is 
currently manifested by subjective complaints of low back 
pain, and no more than moderate symptomatology, with no 
neurological deficits or evidence of herniation.  

3.  The veteran was last employed in July 1991 and was 
terminated because his position was not funded.

4.  The veteran is currently service-connected for traumatic 
arthritis of the left knee, rated as 20 percent disabling; 
degenerative disc disease, lumbosacral spine, rated as 20 
percent disabling; status post left inguinal hernia and 
status post residuals of pterygium of the left eye, both 
evaluated as 0 percent disabling, with a combined disability 
rating of 40 percent.

5.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  Residuals of left knee injury with traumatic arthritis is 
no more than 20 percent disabling.  38 U.S.C.A. § 1155, 
5107(b) (West 1991); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 5010 (1999).

2.  Degenerative disc disease, status post diskectomy, of the 
lumbosacral spine is no more than 20 percent disabling.  38 
U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. § 3.321, Part 
4, Diagnostic Code 5293 (1999).

3.  The criteria for a total schedular rating based on the 
inability to secure or follow a substantially gainful 
occupation have not been met.  38 U.S.C.A. §§ 5107, 7104 
(West 1991); 38 C.F.R. § 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A claim 
that a condition has become more severe is well grounded 
where the condition was previously service connected and 
rated, and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Thus, the Board finds that veteran's claims for 
increased evaluations and a TDIU are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been requested by the VA 
or associated with his claims folder, are available.  The 
Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a)(West 1991), has been 
satisfied.

FACTUAL SUMMARY

The veteran served on active duty from February 1959 to April 
1962 and from April 1962 to June 1981.  His service medical 
records indicate complaints of left knee problems and a 
diagnosis of possible medial meniscus tear.  The service 
medical records also indicate a back injury following heavy 
lifting, with subsequent occasional complaints of low back 
pain.  

Following the veteran's separation from service, the RO in a 
November 1981 rating decision, awarded service connection for 
residuals of left knee injury with traumatic arthritis, rated 
as 20 percent disabling; as well as for low back strain 
superimposed on congenital scoliosis, rated as noncompensably 
(0 percent) disabling.

Report of VA hospitalization dated June 1986 indicates that 
the veteran underwent a lumbar diskectomy for a herniated 
lumbar disc at level L5-S1.  Thereafter, in a rating decision 
dated June 1986, the RO increased the assigned rating for the 
veteran's service-connected back disability, status post 
herniated nucleus pulposus at L5, to 10 percent disabling.

VA treatment records dated 1987 and 1988 reflect that the 
veteran was seen for complaints of bilateral knee pain and 
swelling, aggravated by use and worse on the right.  There 
was crepitus on range of motion, but no effusion or 
ligamentous laxity.  The diagnosis was chondromalacia of the 
patella, bilaterally.  A VA hospital report dated July 1997 
reflects that the veteran was admitted for an arthroscopy 
with lateral retinacula release.

Report of VA examination conducted in September 1989, 
indicated complaints of chronic left knee pain without 
swelling and intermittent low back pain  that was aggravated 
by prolonged standing or walking with left leg radiation.  On 
examination of the back, there were no spasms, but 
paravertebral tenderness was found.  The range of motion was 
85 degrees on flexion and 20 degrees on extension.  Straight 
leg raising was negative.  The range of knee motion was from 
5 to 130 degrees, bilaterally, with crepitus.  No 
instability, gross atrophy, redness, heat, or swelling of the 
knee was found although tenderness was noted.  Reflexes and 
sensation were intact.  The impression was old injury to the 
left knee with traumatic arthritis, and status post herniated 
nucleus pulposus at L5 post operatively.  

Report of VA examination conducted in November 1991, noted 
that there was no paravertebral tenderness, back spasms, or 
postural abnormality.  The range of lumbar motion was 75 
degrees on flexion, 20 degrees on extension, and 35 degrees 
on bilateral flexion.  Straight leg raising was negative.  
Reflexes were intact and there was subjective generalized 
decreased sensation to pinprick of the left foot.  The range 
of knee motion was form 0 to 125 degrees, bilaterally, with 
pain on full flexion and significant patellofemoral crepitus.  
There was no tenderness or instability of the knees.  The 
impression was residuals of left knee injury with traumatic 
arthritis, overuse syndrome of the right knee with 
degenerative disease of the patellofemoral joint, and status 
post excision of herniated nucleus pulposus 
at L5.

In January 1993, the veteran requested an increased rating 
for his left knee disorder and low back disorder, then rated 
at 20 and 10 percent, respectively.  

VA treatment record dated January 1993 indicated that the 
veteran was seen for back and knee complaints.  Examination 
revealed 0 to 135 degrees of knee motion, bilaterally, with 
some crepitus.  There was no effusion or synovitis.  Straight 
leg raising was negative.

Report of VA examination conducted in January 1993 noted that 
there were no spasms or tenderness of the paravertebral 
muscles.  There was moderate lordosis.  Range of lumbar 
motion was 60 degrees flexion, 5 degrees extension, 25 
degrees left flexion, 30 degrees right flexion, 15 degrees 
left rotation, and 20 degrees right rotation.  Neurological 
examination was unremarkable except for subjective decreased 
sensation in left foot, absent motor impairment.  The knees 
were full in the popliteal areas.  Arthroscopy punctures were 
well healed.  There was no instability or effusion.  There 
was no shift or crepitus.  The range of knee motion was from 
0 to 120 degrees on the right, and from 0 to 115 degrees on 
the left.  The impression was "old left knee injury and back 
problems with subsequent symptoms of traumatic arthritis 
persisting after laminectomy, with mild neurological pattern 
on the left and symptoms of traumatic arthritis of both 
knees."

In May 1993, the veteran requested a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.

Report of VA orthopedic examination conducted in June 1993 
noted the veteran complained of knee pain, worse on the 
right.  The impression was old chondromalacia of the left 
patella with symptoms of traumatic arthritis, old back strain 
with micro disk surgery, and symptoms and findings of 
traumatic arthritis along with a residual left root 
irritation of L1, with predominance of subjective features.  

Report of VA orthopedic examination conducted in October 
1993, noted the veteran walked with a slow but satisfactory 
gait pattern; no definite limp was found.  The range of left 
knee motion was from 0 to 120 degrees with mild 
patellofemoral crepitus.  No redness, heat or swelling of the 
patellofemoral joint was found.  There was marked tenderness 
to palpation and compression, but no instability.  The 
veteran was able to heel-toe walk; he had difficulty with toe 
walking secondary to complaints of knee pain and minimal 
ability to squat.  The impression was patellofemoral 
degenerative disease of the left knee, history of old injury.

In February 1994, the veteran submitted a number of items in 
support of his claims.  An interview with W. R Shelton, M.D., 
reflects that the private physician had treated the veteran 
for degenerative arthritis of the knees, and that the left 
knee problems could affect his weight bearing ability, 
walking, carrying, lifting, stair climbing, etc.  Dr. Shelton 
further stated that there had been "a slow deteriorating of 
both knees" and that the level of knee impairment was 
considerable.  Dr. Shelton also indicated that the veteran 
would probably need a total knee replacement in the future.  
Additional private treatment records were submitted with 
respect to psychiatric disability.  A Social Security 
Administration (SSA) award letter dated June 1993, reflected 
that the veteran was awarded disability compensation due to 
physical and psychiatric impairment.

In April 1994, a VA personal hearing was conducted.  The 
veteran, his spouse and Mr. [redacted] testified at that 
time.  It was argued that the veteran's service-connected 
left knee and back disorders were sufficiently severe to 
warrant increased evaluations.  Copies of court cases were 
submitted along with a private treatment note dated February 
1994 from Dr. Shelton.  The private treatment note reflected 
knee complaints, worse on the right, with findings for left 
knee swelling.  Arthroscopic debridement was suggested.

A private treatment note dated May 1994 from D. P. Dare, 
M.D., reflects that the veteran was seen for evaluation of 
his knees.  Examination revealed a stiffed legged gait with 
little knee flexion.  The range of motion was from 3 to 
110/115 degrees.  There was mild effusion in both knees.  An 
x-ray study of the knees was interpreted to show moderate 
degenerative arthritis of both knees.  The diagnosis was 
significant degenerative joint disease of both knees.  
Arthroscopic debridement and wash out were recommended as 
opposed to a total knee replacement, in view of the veteran's 
age, 52.

A private operative report dated June 1994 reflected that the 
veteran underwent left knee arthroscopic debridement.

A VA outpatient treatment note dated September 1994 reflected 
complaints of knee pain with clinical findings of 0 to 90 
degrees of motion in the knees, absent instability,  In May 
1995, the veteran was again seen for complaints of knee pain.  
The range of motion was from 0 to 110 degrees on the right 
and from 0 to 115 on the left.  There was good stability and 
some medial collateral ligamentous laxity.  An x-ray study 
revealed degenerative joint disease, greater on the left than 
right, with sclerotic joint lines.  The assessment was 
degenerative joint disease of the knees and possible medial 
meniscal tear.  In June 1995, the veteran reported increased 
pain in the back and knees along with generalized joint 
swelling; the impression was arthritis.

By rating decision dated September 1994, the veteran's 
disability evaluation for the low back disorder was increased 
to the current 20 percent level.  This rating decision also 
reduced the veteran's assigned rating for the left knee 
disability from 20 to 10 percent disabling.

Report of VA orthopedic examination conducted in July 1997, 
indicated that review of the veteran's back revealed erect 
posture and no evidence of scoliosis.  There was a well 
healed lumbar scar.  Range of lumbar motion was 50 degrees 
flexion, 25 degrees extension, 20 degrees right lateral 
flexion, and 25 degrees left lateral flexion.  There as some 
tenderness noted over the spinous process of L5.  Straight 
leg raising was limited to 70 degrees bilaterally by 
hamstring tightness.  An examination of the knees was 
negative for swelling effusion, quadricep atrophy, and 
instability.  There was mild retropatellar crepitus.  The 
range of left knee motion was from 0 to 135 degrees, with 
subjective complaints of pain at extreme flexion.  An x-ray 
study of the left knee revealed small generalized 
osteophytes, consistent with very early osteoarthritis, but 
no narrowing of the articular cartilage or subchondral 
sclerosis.  The diagnostic impression was status post L5-S1 
diskectomy, and mild osteoarthritis of the left knee.

The July 1997 VA examiner also noted that fatigability was a 
vague symptom that could not be quantified or verified, and 
that incoordination was a function of the central nervous 
system, not the musculoskeletal system.  He further noted 
that there was no objective evidence of weakness, but that 
the veteran "may experience some mild pain in the knee and 
back aggravated by strenuous activities."  The examiner 
opined that he did not believe that the veteran's left knee 
and back disabilities prevented him from obtaining 
employment, but that the ideal employment would not involve 
heavy lifting or standing in excess of 4 hours.

As indicated in the introduction above, the Board denied the 
veteran's claims for increased evaluations for his service-
connected left knee disorder, low back disorder, and for a 
TDIU in decisions dated April 1997 and July 1998.  The 
veteran then appealed to the Court and these issue were 
remanded by the Court on October 1998, and subsequently 
remanded by the Board in May 1999 to the RO for further 
development and readjudication.

Report of VA orthopedic examination conducted in July 1999, 
reflected subjective complaints of intermittent low back 
pains with occasional radiation to the left foot, and pain in 
the left knee with walking or standing in excess of thirty 
minutes but without swelling or locking.  Examination of the 
back revealed erect posture with no scoliosis and a well-
healed midline lumbar scar.  Range of lumbar motion was 50 
degrees flexion,  15 degrees extension, 20 degrees bilateral 
lateral bending.  There was compliant of pain at the extremes 
of motion.  There was some tenderness at L5.  Straight leg 
raising on the right was limited to 80 degrees by hamstring 
tightness.  Straight leg raising on the left caused low back 
pain at 70 degrees.  The examiner detected no motor weakness 
or sensory loss in either lower extremity; and there as no 
evidence of atrophy.  Examination of the left knee revealed 
full extension and 135 degrees flexion.  There was no 
swelling, effusion, quadriceps atrophy or patella 
instability.  There was tenderness over the medial and 
lateral joint lines.  He had mild retropatellar crepitation.  
Ligaments were stable to varus and valgus stress in extension 
and 30 degrees of flexion.  The anterior drawer test, 
posterior drawer test and Lachman tests were negative.  X-ray 
films of the lumbar spine were interpreted to show moderate 
narrowing of L5-S1.  X-ray films of the left knee revealed 
small osteophytes on the patellar and the lateral edge of the 
tibial plateau.  There were also small osteophytes on the 
edge of the femoral condyles with elongation of the tibial 
spines.  The final impression was:  1) status post lumbar 
diskectomy; 2) degenerative disk disease L5-S1; and 3) mild 
osteoarthritis left knee.  

The July 1999 VA examiner further commented that the veteran 
had no measurable weakness in either his back or left knee.  
Fatigue was noted to be a vague and subjective complaint 
which could not be measured.  He further noted that 
coordination was a function of the central nervous system and 
not the back and knee.  In summary, the examiner stated that: 
"[t]his patient has no loss of motion due to weakness, 
fatigue or incoordination.  Functional ability may be 
compromised temporarily during acute flare-ups.  It is not 
feasible to estimate the additional range of motion lost due 
to pain on use during a flare up.  I believe this patient 
could perform light work which did not involve lifting more 
than twenty pounds or prolonged walking or standing."

Thereafter, the RO by rating decision dated July 1999, 
restored the 20 percent rating for the service-connected 
residuals, left knee injury with traumatic arthritis, but 
denied an increased rating in excess of 20 percent for the 
left knee disability.  The RO also denied an increased rating 
in excess of 20 percent for the service connected 
degenerative disc disease, status post diskectomy, 
lumbosacral spine, as well as a TDIU.  

LEGAL ANALYSIS

Increased Rating Issues

In evaluating the veteran's claims for increased ratings for 
left knee and back disabilities, the Board considers the 
medical evidence of record.  The medical findings are 
compared to the criteria in the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1996).  In Francisco v. Brown, the 
United States Court of Veterans Appeals (Court) held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

Left knee

The appellant's left knee disability has been assigned a 20 
percent rating under Diagnostic Code 5010 for traumatic 
arthritis substantiated by X-ray findings, which directs that 
such a disability is to be rated as degenerative arthritis. 
Diagnostic Code 5003 for degenerative arthritis (hypertrophic 
or osteoarthritis) provides that for degenerative arthritis 
established by X-ray findings to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 20 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations. A 
10 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups. The 20 percent and 10 percent ratings based on 
X-rays findings are not to be combined with ratings based on 
limitation of motion, and will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Limitation of flexion of the leg under Diagnostic Code 5260 
provides for a 30 percent evaluation with flexion limited to 
15 degrees; a 20 percent evaluation for flexion limited to 30 
degrees; a 10 percent evaluation for flexion limited to 45 
degrees; and a noncompensable evaluation for flexion limited 
to 60 degrees.  Diagnostic Code DC 5261 provides for 
disabilities involving limitation of extension of the leg. 
With extension limited to 45 degrees, a 50 percent evaluation 
is warranted. With extension limited to 30 degrees, a 40 
percent evaluation is warranted. With extension limited to 20 
degrees, a 30 percent evaluation is warranted. With extension 
limited to 15 degrees, a 20 percent evaluation is warranted. 
With extension limited to 10 degrees, a 10 percent evaluation 
is warranted. When extension limited to 5 degrees, a 
noncompensable evaluation is assigned.

Absent evidence of ankylosis of the knee, or recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, nonunion of the tibia and fibula, or genu 
recurvatum, no other Diagnostic Codes pertaining to the knee 
are applicable.

Based on the objective findings from the most recent VA 
examination conducted in July 1999, as well as historical 
findings on VA examinations, the Board finds that the 
preponderance of the evidence is against a higher evaluation 
than the currently assigned 20 percent and there is no doubt 
to be resolved.  The current evaluation contemplates the 
presence of degenerative changes and some pain.  See 
38 C.F.R. § 4.59 (1999).  In addition, it is noted that the 
veteran's motion of the left knee as measured in July 1999 
(full extension and flexion to 135 degrees) has never even 
approximated the criteria for a 10 percent rating under 
either Diagnostic Code 5260 or 5261.  The veteran has implied 
that he has increased impairment with prolonged use.  The 
examiner specifically noted the absence of atrophy.  
38 C.F.R. § 4.40.  The examiner also noted normal strength 
and no evidence of weakness.  This evidence refutes any 
assertion of impairment due to weakness.  In regard to the 
excess fatigability or exacerbations, the veteran's own 
statements are nonspecific and do not provide a basis to 
award an evaluation in excess of 20 percent.  In sum, the 
evidence shows no more than minimal functional impairment.

Lumbosacral spine

The veteran's back disability is currently rated under 
diagnostic code 5293 of the VA Schedule for Rating 
Disabilities.  Under diagnostic code 5293 (intervertebral 
disc syndrome), a 10 percent evaluation is provided for mild 
intervertebral disc syndrome.  A 20 and a 40 percent 
evaluation are provided for moderate intervertebral disc 
syndrome with recurring attacks and severe intervertebral 
disc syndrome with recurring attacks and only intermittent 
relief, respectively.  Also, there is a 60 percent evaluation 
for pronounced intervertebral disc syndrome as shown by 
objective evidence of persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  38 C.F.R. Part 4, Diagnostic Code 5293 
(1999).

Although the veteran underwent a diskectomy in 1986 for a 
herniated nucleus pulposus at L-5, there have been so 
subsequent surgeries or hospitalizations for back complaints.  
There is no medical evidence of current herniation.  The VA 
outpatient treatment records as well as the veteran's own 
statements reflect occasional complaints of low back pain, 
exacerbated by prolonged standing and walking.  The most 
recent clinical findings of record, on report of VA 
examination dated July 1999, reflect that the veteran had an 
erect posture and well healed lumbar scar, absent evidence of 
muscle spasms or paraspinous tenderness, except at L5.  There 
were no neurological deficits.  The range of lumbar motion 
was flexion to 50 degrees, extension to 15 degrees, bilateral 
lateral bending to 20 degrees.  X-rays revealed moderate 
narrowing of L5-S1 and mild scoliosis to the right.  Again, 
there is no evidence of herniated nucleus pulposus.  Also, 
there is no evidence of severe back symptoms with 
neurological involvement and only intermittent relief.  

Based on the most recent findings of VA examination, which 
are consistent with findings on prior VA examinations, and in 
accordance with the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (1999), the Board believes that the assignment of a 
rating in excess of 20 percent for degenerative disc disease, 
status post diskectomy, lumbosacral spine is not warranted 
absent objective medical evidence of severe back symptoms 
with only intermittent relief.  Again, it is noted that both 
the July 1997 and July 1999 VA examination report indicated 
that fatigability was a vague symptom that could not be 
quantified or verified; that incoordination was a function of 
the central nervous system, not the musculoskeletal system; 
and that the veteran had " no loss of motion due to 
weakness, fatigue or incoordination" although "[f]unctional 
ability may be compromised temporarily during acute flare 
ups."  

Additionally, absent evidence of ankylosis, severe limitation 
of lumbar motion, or severe lumbosacral strain, the schedular 
criteria for a rating in excess of 20 percent under 
diagnostic codes 5289, 5292, and 5295 are not met.  See 
38 C.F.R. § 4.71a (1999).

TDIU Issue

In addition to the medical evidence associated with the 
claims, there is also evidence of record concerning the 
veteran's employment at the Jackson VAMC which began in 
February 1990.  A July 1991 government employment from 
indicated that despite outstanding performance, the veteran 
was terminated due to "lack of ceiling and funds."  Other 
records show that he attempted to get another civil service 
job in late 1991 but was unsuccessful. 

Report of examination dated January 1993 indicated that the 
veteran was currently working in the repair shop for 
instruments at that VA Medical Center (MC). 

January and March 1993 private treatment records of W. 
Shelton, M.D., noted that the veteran would probably not be 
able to work where he was required to be on his feet more 
than one hour in an eight hour day, and he would not be able 
to walk, squat, lift, or carry.  A June 1993 letter from the 
SSA indicated that the veteran had been disabled for SSA 
benefits purposes since November 1991.  In May 1994, the 
veteran's attorney indicated that the reasons for the 
veteran's award of SSA benefits were major depression and a 
personality disorder.

A March 1993 VA behavioral consultation concluded that the 
veteran was experiencing moderate symptoms of depression and 
that he was "openly attempting to avoid the need to return 
to employment, and gain wage replacement or disability 
compensation."  Objective personality testing results 
suggested that the veteran "may show a tendency to present 
himself as more impaired."  That impression was noted to be 
"difficult to confirm, not necessarily intentional, and must 
be considered as a hypothesis only."  

In April 1993 the veteran underwent a psychological 
evaluation for Disability Determination Services.  The 
psychologist assessed the veteran with major depression of 
moderate severity, possible psychotic symptoms, and features 
of personality disorder and concluded that "[h]is condition 
would appear to interfere with his engaging effectively in 
full-time work-related activities."

A May 1993 written statement from G. C. Hamilton, M.D., the 
veteran's private psychiatrist, to the SSA indicated that the 
doctor first saw the veteran in February 1993 and had seen 
him three times since.  He assessed the veteran with major 
mood disorder with depressed affect, recurrent suicidal 
thoughts, apathy, hypochondriasis, and exacerbation in 
depression.  He indicated that attempts at work increased the 
veteran's physical complaints as well as his depression and 
that prospects of rehabilitation were "extremely poor."

In June 1993, the veteran related to the VA medical examiner 
that he had not worked in two years due to his knees, his 
back, and depression.  

Also of record is a transcribed September 1993 speakerphone 
conversation between the veteran's attorney, his medical 
investigator, and Dr. Shelton.  This transcript reflects that 
Dr. Shelton opined that if the veteran had a job that largely 
involved sitting, "his knee problem would not hinder him 
from doing that kind of work." 

In June 1994, D. R. Greene, L.P.C., C.R.C., C.V.E., assessed 
the employability of the veteran.  Mr. Greene reviewed 
unspecified VA and private medical records and physician 
interviews.  He concluded that the veteran had "multiple 
demonstrated medica/psychiatric barriers to return to 
employment in the competitive local labor market and 
therefore he is unable to secure and follow a substantial 
gainful employment."  Mr. Greene also indicated that this 
situation was permanent.  Mr. Greene supported his conclusion 
by asserting that most available jobs had unacceptable 
physical requirements like prolonged standing, sitting or 
walking, lifting, or requirements to supervise or interrelate 
with other people.  Mr. Greene acknowledged that there were 
jobs available which did not have such requirements; however, 
he thought it unlikely that the veteran would get such a job 
because he would probably be competing with others who did 
not have his physical and psychiatric limitations and 
because, according to his physician, his psychiatric 
disability increased in those circumstances.

The July 1997 VA examiner stated that "[I]deally the 
employment should not involve heavy lifting or standing in 
excess of four hours out of an eight-hour workday."  On the 
July 1999 VA examination report, the examiner noted that "I 
believe this patient could perform light work which did not 
involve lifting more than twenty pounds or prolonged walking 
or standing."

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a) 
(1999).  The Board notes that the regulations for total 
rating claims were amended in November 1996.  38 C.F.R. 
§ 4.16(a) remained unchanged and states that "[t]otal 
disability ratings for compensation may be assigned, where 
the scheduler rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disabilities:  Provided That . . 
. if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more."  38 C.F.R. § 4.16(a) (1999).  In 
this case, the Board notes that the schedular criteria 
pursuant to 38 C.F.R. § 4.16(a), have not been met as the 
veteran does not have at least one disability ratable at 40 
percent or more and as his combined disability rating is only 
40 percent, not the required 70 percent or more.

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Court of 
Veteran's Appeals noted that:

For a veteran to prevail on a claim based 
on unemployability, it is necessary that 
the record reflect some factor which 
takes the claimant's case outside the 
norm of such veteran.  See 38 C.F.R. 
§§ 4.1, 4.15 (1992).  The sole fact that 
a claimant is unemployed is not enough.  
A high rating in itself is recognition 
that the impairment makes it difficult to 
obtain and keep employment.  The question 
is whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Id. at 363.

According to the evidence of record, the veteran is 
unemployed, and last worked as an information receptionist 
for the Jackson VAMC in 1991.  The veteran completed high 
school and had additional training and coursework at the El 
Paso Trade School, Sampson Technical College, and Hinds 
Community College.

A review of the evidence shows that the veteran has a number 
of disabling medical problems which are non-service 
connected.  Private, SSA, and VA treatment records have 
diagnosed degenerative joint disease of the right knee and a 
psychiatric disorder, diagnosed as major depression and a 
personality disorder.  The Board notes that the veteran is 
not service-connected for degenerative joint disease of the 
right knee or any type of psychiatric disorder; therefore, 
they cannot be the basis for a finding of individual 
unemployability.

In weighing the evidence of record, the undersigned concludes 
that the weight of the evidence is against the appellant's 
claim for a total rating for compensation purposes based upon 
individual unemployability.  In reaching this conclusion, the 
Board has considered the probative value of the evidence of 
record and determined that the objective evidence, 
particularly the appellant's VA medical examinations, 
establishes that the appellant is not unemployable by reason 
of his service-connected disabilities alone, and weighs 
against his contentions of unemployability.

The private medical evidence of record does not reveal that 
the veteran is unemployable solely due to his service-
connected disabilities.  In fact, the preponderance of the 
private medical evidence does not show that he is 
unemployable, merely that there are certain restrictions on 
the type of job he could perform.  In 1993 Dr. Shelton opined 
that the veteran would probably not be able to work where he 
was required to be on his feet more than one hour in an eight 
hour day, and he would not be able to walk, squat, lift, or 
carry.  He did state that the veteran's knee problem would 
not be problematic if the veteran had a job that largely 
involved sitting.

The Board notes that the veteran was deemed unemployable by 
Mr. Greene's private employability assessment.  However, Mr. 
Greene indicated that the veteran's unemployability was due 
in part to his nonservice-connected psychiatric disorder 
which caused problems relating to other people.  Further, Mr. 
Greene indicated that there were jobs available which the 
veteran could perform.

Other records also attribute problems with employment to the 
veteran's nonservice-connected psychiatric disorder.  The 
veteran's private psychiatrist indicated that the veteran's 
nonservice-connected major mood disorder with depressed 
affect, recurrent suicidal thoughts, apathy, hypochondriasis, 
and exacerbation in depression were increased by attempts at 
work and that prospects of rehabilitation were "extremely 
poor."  SSA records include a 1993 psychological evaluation 
for Disability Determination Services which concluded that 
his major depression, possible psychotic symptoms, and 
features of personality disorder "would appear to interfere 
with his engaging effectively in full-time work-related 
activities."

VA records clearly do not reveal that the veteran is 
unemployable due to his service-connected disabilities alone.  
A March 1993 VA behavioral consultation concluded that the 
veteran was experiencing moderate symptoms of depression and 
that he was "openly attempting to avoid the need to return 
to employment, and gain wage replacement or disability 
compensation."  Objective personality testing results 
suggested that the veteran "may show a tendency to present 
himself as more impaired."  That impression was noted to be 
"difficult to confirm, not necessarily intentional, and must 
be considered as a hypothesis only."

Most significant are the July 1997 and July 1999 VA 
examination reports which both conclude that neither the 
veteran's service-connected left knee or back disorder would 
prevent him from obtaining employment, although with some 
physical limitations.  

Thus, the preponderance of the evidence of record shows that 
the veteran is employable despite certain limitations as a 
result of his service-connected disabilities.  To the extent 
that he has been deemed unemployable, a significant basis for 
such a determination was his nonservice-connected psychiatric 
disorders.  As noted above, they cannot serve as the basis 
for a finding of individual unemployability.

In addition, while the veteran has asserted that he lost his 
most recent job in 1991 due to his service-connected 
disorders, his contemporaneous statements and a written 
statement from his 1991 employer indicated that he had lost 
his job secondary to his position no longer being funded.  
The Board notes that the evidence of record includes several 
letters praising the veteran's job performance.

The Board has little to add to what has already been stated 
concerning the appellant's service-connected disabilities.  
As noted above, there is at most moderate disability 
associated with his back and left knee disorders.  Therefore, 
entitlement to a total rating for compensation purposes based 
upon individual unemployability has not been shown.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b).  The evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service-connected disorders or frequent periods of 
hospitalization for the service-connected disorders so as to 
render impractical the application of the regular schedular 
criteria.  Nor is it shown that there is evidence of marked 
interference with employment characterized by periods of 
unemployment attributable solely to those disabilities.  
38 C.F.R. § 3.321(b)(1) (1999).  The evidence of record shows 
that the veteran has been hospitalized several times in 
recent years for anxiety and depression, nonservice-connected 
disorders; however, there is no evidence that he has been 
frequently hospitalized for his left knee and back disorders.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required pursuant to the provisions of 38 U.S.C.A. § 5107(b).  
In weighing the evidence of record, the undersigned concludes 
that, while interference with employment is acknowledged by 
the 40 percent combined disability evaluation for his 
service-connected disorders, the weight of the evidence is 
against the appellant's claim to a total rating for 
compensation purposes based upon individual unemployability 
in view of the lack of objective evidence, including medical 
evidence to establish that the appellant is, in fact, 
unemployable by reason of his service-connected disabilities.  
When viewed in light of the fact that the appellant does not 
meet the schedular criteria and is not unemployable due to 
his service-connected disabilities as noted above, 
entitlement to a total rating for compensation purposes based 
upon individual unemployability has not been shown. 

Accordingly, a total rating based on individual 
unemployability due to the veteran's service-connected 
disorders is denied.

ORDER

An increased evaluation for residuals of left knee injury 
with traumatic arthritis is denied.  An increased evaluation 
for degenerative disc disease, status post diskectomy, 
lumbosacral spine, is denied.  Entitlement to a TDIU is 
denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


